PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/390,441
Filing Date: 23 Dec 2016
Appellant(s): SoundHound, Inc



__________________
Johan Proujansky-Bell, Reg. No. 73,772
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 10, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. Appellant’s argument regarding Claim 1:  Applicant appears to assert that the prior art of record does not disclose “analyzing at least a portion of the natural language query, prior to fully converting the sound input into text, to determine a topic of the natural language query”.  The Examiner respectfully disagrees.
	As an initial matter, appellant states that Kandekar says absolutely nothing about how to convert speech to text.  Examiner would like to point appellant to Kandekar [0028] which teaches a system for semantic analysis of data and as a result of said analysis providing speech to text data conversion.  
	Furthermore, Kandekar teaches [FIG. 3] determination of topics prior to providing results, wherein the provision of results is fully converting sound input into text. Kandekar teaches [0028] semantic analysis of speech.  Kandekar goes further to teach [0029] analysis of topics during speech to text conversion and natural language processing, wherein this analysis is an indicator that that analysis is done prior to the completion of speech to text. Kandekar teaches [0029] “the system may further analyze the relevance of topics during speech-to-text conversion and natural language processing based on…metrics associated with the use of the topics or terms related to the topic in the audio content”.  This instant citation clearly includes the necessary elements for fully teaching the requirements of the claim language.  Kandekar teaches [0029] converting the sound input into text of a natural language query, wherein a language query is any query that consists of terms or phrases spoken or entered as they might be spoken by a user.  Kadekar states [0029] that speech is converted and that speech metrics may be populated. Thus, it is evident that the speech-to-text in Kandekar [0029-0030] is converted from the framework of a natural language query.  See Kandekar [0030], for example, the query “U.S. Energy Policy” is a natural language query given the broadest reasonable interpretation.

Applicant appears to argue the same limitations for independent claims 2 & 6, as well as dependent claims 3-5 & 7-11.  Accordingly, the examiner refers appellant to the instant response, and maintains his position with respect to the same.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        
Conferees:
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                    




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.